Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility.   
Claim 1 is directed to “[a]n electric propulsion device consisting of two or more electric capacitor, aligned in a row; each electric capacitor is made with the possibility of reciprocating movement of its plates, and this movement is such that if a positively charged plate moves in one direction, then the negatively charged plate of this capacitor moves in the opposite direction; the electric charges on the capacitor plates moving together with the plates create a magnetic field; with such a movement of the charged plates of each capacitor, a corresponding magnetic field appears around each such capacitor; the plates of two adjacent capacitors move: at one capacitor - along the row - to and from another electrical capacitor, at the other capacitor – transversely the row; the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously; any electrical capacitor can be made with the possibility of reciprocating movement of only one of its plates” [sic].




    PNG
    media_image1.png
    741
    620
    media_image1.png
    Greyscale

Rejections under 35 USC 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967). 
In this case, the invention violates the second law of thermodynamics and Newton’s third law.  The specification ¶[0011] makes reference to a work by the inventor entitled “Abstract of unified physical theory of space-time, matter and field” (2016) allegedly providing theoretical basis for the underlying physics (an evaluation of which is beyond the scope of the Office’s review of the application). An English machine translation of this work was retrieved via the internet and made of reference. Review of this abstract reveals that the propulsion device described in §4 (“Propulsion of a new type”) corresponds to the claimed invention in that the description of two charges e1 and e2 in relative periodic motion producing a net force f1 on a device in one direction corresponds to the recitation in claim 1 of “two…electric capacitor, aligned in a row; each electric capacitor is made with the possibility of reciprocating movement of its plates, and this movement is such that if a positively charged plate moves in one direction, then the negatively charged plate of this capacitor moves in the opposite direction; the electric charges on the capacitor plates moving together with the plates create a magnetic field; with such a movement of the charged plates of each capacitor, a corresponding magnetic field appears around each such capacitor; the plates of two adjacent capacitors move: at one capacitor - along the row - to and from another electrical capacitor, at the other capacitor – transversely the row; the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously; any electrical capacitor can be made with the possibility of reciprocating movement of only one of its plates”.  Also, note citation of the same work in the context of the discussion of a second variant ¶[0030], and compare Fig.2 on p.13 of applicant’s 19 July 2021 Response, discussed in relation to the invention, with the figure in §4.  

“The propulsion of a new type will be called a device that produces more energy than it receives from the outside. When evaluating this kind of machine, a complete account of all types of energy must be taken into account. In practice, the characteristic of the device is the efficiency, which is numerically equal to the ratio of the useful energy generated to the externally received. All types of factory machines known to the author for 2014 have a coefficient of efficiency that is strictly less than one. These machines do not belong to the class of propulsion of a new type. The electric machine proposed in this paragraph, using the effect of perpendicularity of the magnetic force to the direction of motion of the electric charge, belongs to the class of propulsion of a new type. With high-quality performance, its efficiency can be much greater than one.”

Further, in the summary section entitled “Findings” (last page), it is stated that the author’s theories make it possible “(1)…to formulate a more general physical theory, including the equations of Newton, Einstein, quantum mechanics, electrodynamics and, by zero approximation, explaining the quark structure of ordinary matter” and that “(2) [f]om this theory for a certain class of phenomena follows the law of non-conservation of energy, on the basis of which it is possible to create fuel-free environmentally friendly electric machines of a new level.”
Therefore, since the claimed device explicitly produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy, the invention violates well-established laws of science, in particular the law of conservation of energy (i.e., the total energy of a closed system remains constant) and the second law of thermodynamics (i.e., the entropy of a system always increases).

 

The propulsor when viewed as a single system includes all the elements shown in Fig.1, i.e., the reciprocating capacitors and their respective plates. That is, while not shown in Fig.1, a mechanical connection exists between the capacitors and capacitor plates (e.g., a crankshaft, ¶[0025] or springs as noted on p.8 of the 19 July 2021 response, with the positive capacitor sheets (i.e., the plates) fastened together to form a single whole, as are the negatively charged sheets, and on p.10 of the 16 December 2021 response). This can be denoted schematically below, with the mechanical connections indicated by lines.  		

    PNG
    media_image2.png
    650
    595
    media_image2.png
    Greyscale

	By Newton’s third law, a force in one direction (e.g., the force F on + plates of the capacitor alleged to correspond to the magnetic component of the Lorentz force) would necessarily mean the – plates also experience an equal but opposite force. The resultant force, given the system symmetry, is zero. In other words, if the system as a whole moves, this would imply the forces generated in or by the mechanically connected capacitors do not cancel, in violation of oK/2) cancels the magnetic field produced below the bottom plate of the capacitor (-μoK/2), i.e., the field have same magnitude but opposite direction.  Therefore, it is not clear how a Lorentz force produces the resultant force.
	Applicant argues that “the magnetic field created by a moving positively charged plate in a capacitor is added to the magnetic field created by a moving negatively charged plate of this capacitor [and thus] the magnetic field of each capacitor is created by all its moving charged 
	Because the invention operates in violation of the laws of conventional science, claim 1 is inoperative or operative with extraordinary effort and thus lacks utitily.
	Dependent claims 2-5 likewise stand rejected on the same grounds as reciting only minor elaborations of the fundamentally inoperative propulsion device of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each one of these is discussed as follows.
Regarding (A), claims 1-5 are fairly broad in that the only structure of the electric propulsion device recited in claim 1 are “two or more electric capacitor[s], aligned in a row”, each electric capacitor comprising reciprocating plates. The remainder of the claim relates to functions, e.g., “the electric charges on the capacitor plates moving together with the plates create a magnetic field; with such a movement of the charged plates of each capacitor, a corresponding magnetic field appears around each such capacitor; the plates of two adjacent capacitors move: at one capacitor - along the row - to and from another electrical capacitor, at the other capacitor – transversely the row; the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously”.  Similarly, the dependent claims 2-5, except for the recitation of arrangements of two, three or more capacitors, merely describes functional reciprocating movements of the plates and Lorentz forces acting on them to produce thrust.    
Regarding (B), the nature of the invention is speculative. The invention is an electric propulsor that does not need any fuel or rely on combustion as in combustion or jet engines (published specification, ¶[0002]-¶[0003]). Instead, the invention relies on “electromagnetic thrust that occurs in respectively reciprocally moving charged electric surfaces (plates)” (¶[0004]).  The specification notes that even in this field, “there is a great number of erroneous literature, including patent-literature, devoted to “propulsors” based on electric and/or magnetic 
 But, as note in the preceding section, the underlying physics describing the operation of the device stands in direct contradiction to the known laws of science. The article “Abstract of unified physical theory of space-time, matter and field” to the inventor, referenced by the specification ¶[0011], describes a device corresponding to the claimed invention that produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy.  In other words, applicant himself admits that the principle upon which his invention is based violates well-established laws of science, in particular the law of conservation of energy (i.e., the total energy of a closed system remains constant) and the second law of thermodynamics (i.e., the entropy of a system always increases).
Regarding (C), the specification ¶[0011] makes reference to a work by the inventor entitled “Abstract of unified physical theory of space-time, matter and field” (2016) allegedly providing theoretical basis for the underlying physics (an evaluation of which is beyond the scope of the Office’s review of the application). Section §4 (“Propulsion of a new type”) 
Regarding (D), while the level of one of ordinary skill for understanding the Lorentz force is ordinary, applicant’s theories which form the basis of his conclusions are advanced.  See, for instance, the highly theoretical discussions on pp.6-13 of the remarks filed 19 July 2021 and pp.12-19 of the remarks filed 16 December 2021.  
Regarding (E), the level of predictability in the art is low, given that there are no other devices besides the inventor’s own prior art (i.e., reference [1]) which operate in the manner described by the specification. 
Regarding (F), given the vague description of the propulsor in the specification, the amount of direction provided by the inventor is low. Also, the highly theoretical discussions on pp.6-13 of the remarks filed 19 July 2021 and pp.12-19 of the remarks filed 16 December 2021 are not constructive from the point of view of patent prosecution but appear to be directed more to a study of speculative physics.  
Regarding (G), no working examples of the device are known to exist.  
Regarding (H), the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high. The correlation between parts of the invention as described in the specification is abstract and vague. For instance, it is not clear how the capacitors are connected to the propulsion device, or each other.  ¶[0025] teaches a crankshaft provides reciprocal movement, but the exact mechanics are unclear.  Also, only one highly schematic figure is provided.  Finally, given that the device is inoperative because the principles alleged to govern operation explicitly contradict established laws of science, a tremendous degree of experimentation would be necessary to make or use such a device.  

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in MPEP 2163, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).

(A) Determine whether the application describes an actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.  This involves determining: (1) Whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole and (2) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
	Regarding (A), there is no written description of reduction to practice of the invention.  
	Regarding (B), only one figure exists, Fig.1.  The figure shows structural elements of three electric capacitors 1, 2, 3 and their respective plates 4, 5 and 6 as well as movement velocities thereof.  But, elements such as mechanical connectors between the reciprocating plates or capacitors, or between these elements and the propulsion device as a whole, are not shown or described, nor are electrical supply apparatus necessary for charging the capacitors. Added to 
	Regarding (C)(1), the application does not describe a complete structure.  Instead, only 
three electric capacitors 1, 2, 3 and their respective plates 4, 5 and 6 are described. 
	Regarding (C)(2), the specification discloses no other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The figure and specification describe the capacitors and plates in a manner of a thought experiment rather than an inventive device. As noted, a complete device showing how all the elements are inter-connected is not provided or described, nor are elements such as mechanical connectors between the reciprocating plates or capacitors or electrical supply apparatus necessary for charging the capacitors as described.  

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
In claim 1, “each electric capacitor is made with the possibility of reciprocating movement of its plates” is vague and indefinite as the phrase refers to possibilities, not specific 
Recitation “the electric charges on the capacitor plates moving together with the plates creates a magnetic field” is vague and indefinite functional language. The phrase suggests electric current in the capacitor plates. But, a current implies a circuit, which further implies charge is removed from the plates, and so it becomes unclear how the capacitor plates would function as capacitor.
Recitation “the plates of two adjacent capacitors move: at one capacitor along the row - to and from another electrical capacitor, at the other capacitor – transversely the row” is vague and indefinite.  It is unclear from this statement what plates of which capacitor are moving, as well as the plates and/or capacitors they move relative to. “Along the row” lacks antecedent basis but presumably the “along the row—to and from” refers to reciprocating movement, while “transversely the row” refers to movement transverse to the direction of reciprocating movement. 
Recitation “the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously” is vague and indefinite functional language.  Recitation “speed of movement” is understood as “speed”, and thus the recitation appears to refer to the previously recited “reciprocating movement” of the plates. The recitation that the signs of the speeds change 
 Recitation “any electrical capacitor can be made with the possibility of reciprocating movement of only one of its plates” is vague and indefinite functional language.  In view of the preceding phrase, the recitation is indefinite because if only one plate of a capacitor reciprocates, then “the sign of the speed of movement of all plates of capacitors” would not occur simultaneously, since the other plate belonging to the capacitor is not moving relative thereto, that is, to the “only one plate”.  
In claim 2, the functional recitation “in one electric capacitor, the Lorentz force acts on its flat plates transversely the row, and in the other electric capacitor, the Lorentz force acts on its flat plates along the row; the sum of these two perpendicular forces is the thrust of this device” is vague and indefinite in scope.  With reference to Example 1 described in the specification pp.5-6 and “thrust direction (Lorentz force)…is generated in moving flat plates 4 and 6 of capacitors 1 and 3, located on top and below”, i.e., capacitors 1 & 3 move with force F with respect to capacitor 2 (Fig.1). But, it is unclear how, if the Lorentz force acts on one capacitor’s flat plates in one direction (i.e., “the Lorentz force acts on its flat plates along the row”) and on another capacitor’s flat plates in a transverse direction (i.e., “the Lorentz force acts on its flat plates transversely the row”), the sum of these two perpendicular forces would produce thrust F described in the specification as directed “along the row”. That is, a vector “sum” of the device of the Lorentz force acting on the plates 4 of capacitor 1 in one direction (i.e., “along the row”) and on the plates 5 of capacitor 2 in a transverse direction (i.e., “the Lorentz force acts on its flat plates transversely the row”) would not be “along the row” in the direction of F (Fig.1).  

Similarly, in claim 4, functional language “everyone create creates a magnetic field around itself, which interacts with the moving plates of the second capacitor and, with the help of the Lorentz force arising in them, directed across the row, creates is thrust in the device” [sic] is vague, non-idiomatic and indefinite.  
Regarding claim 5, “these electrical capacitors have flat plates…and electrical capacitors of the second group located between them made with the possibility of reciprocating motion of flat plates, transversely the row; separately in the first group and, similarly, separately in the second group when going from one electrical capacitor to the next signs of velocities, identically charged plates, at each moment of time alternate” is vague, non-idiomatic indefinite language.
 	 
Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. 
Rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Applicant gives a lengthy theoretical analysis of his invention. But, none of this is described in the written description. That is, applicant is relying on additional information absent from the written description.  Applicant argues that “the magnetic field created by a moving positively charged plate in a capacitor is added to the magnetic field created by a moving negatively charged plate of this capacitor [and thus] the magnetic field of each capacitor is created by all its moving charged plates” [sic] (Response, p.8). But, the positively charged plates of each capacitor move opposite to the negatively charged plates, per ¶[0023] teaching that “movement velocities V1 (V2, V3) of its oppositely charged plates differ in sign (direction)” and ¶[0027] teaching “flat plates 4, 5 and 6 [are] in reciprocal motion”.  Thus, their respective Lorentz forces cancel.  
Applicant’s arguments are thus not persuasive.  

Rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Amended claims 1-5 fail to overcome this rejection, for reasons noted above.  It is further noted that a fundamental issue appears to be applicant’s facility with the English language. This is further compounded by the indefiniteness of the written description, upon which the claim language is based.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832